                                          Case 3:16-cv-02043-TSH Document 105 Filed 04/07/21 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     UNITED STATES OF AMERICA, et al.,                 Case No. 16-cv-02043-TSH
                                   6                    Plaintiffs,
                                                                                           DISCOVERY ORDER
                                   7             v.
                                                                                           Re: Dkt. No. 104
                                   8     CRESCENDO BIOSCIENCE, INC., et al.,
                                   9                    Defendants.

                                  10

                                  11          The discovery dispute regarding the withheld documents is now down to six documents,
                                  12   five of which were withheld in full and one of which was redacted. ECF No. 104. The Court has
Northern District of California
 United States District Court




                                  13   reviewed the documents in camera.
                                  14          In camera review has its limitations, in particular when there is a work product claim that
                                  15   communications between non-attorneys reflect the substance of communications with litigation
                                  16   counsel, which is the claim here. Sometimes the person will say “the lawyer said…,” and then
                                  17   you know work product is being conveyed. But other times the lawyer who is familiar with the
                                  18   context of the communication will know perfectly well whether his or her advice is being parroted,
                                  19   but the reader won’t be able to definitively figure that out just by reading the communication. In
                                  20   short, the context matters.
                                  21          That seems to be the situation here. Based on the dates and subject matter of these
                                  22   documents, they could be attorney work product, even though they are communications between
                                  23   non-attorneys. Because the claim to work product protection is plausible, the Court sustains it and
                                  24   denies Defendants’ motion to compel as to these documents.
                                  25          IT IS SO ORDERED.
                                  26   Dated: April 7, 2021
                                  27
                                                                                                   THOMAS S. HIXSON
                                  28                                                               United States Magistrate Judge
